Title: II. Report of a Committee on Fitting Out Armed Vessels, 11 January 1776
From: Adams, John,Massachusetts Provincial Congress,Palmer, Joseph,Orne, Azor,Brown, John,Otis, Joseph,Morton, Perez,Warren, James
To: 


      
       
        11 January 1776
       
      
      The Committee of both Houses appointed to consider a Plan for fiting out one or more Armed Vessels for the defence of American Liberty, have attended that service, and Report in the following Resolves, vizt.
      
       John Adams Per order
      
      
      
       In Council, January 10th. 1776
      
      Resolved that two Ships be built, as soon as may be, at the expence of this Colony; One Suitable to carry Thirty-Six Guns, vizt., Twenty Four Guns carrying twelve Pound Shot, and Sixteen Guns for Six Pound Shot; and the other Ship suitable to carry Thirty-two Guns, vizt., Twenty Guns for nine Pound Shott, and Twelve for Six Pound shot; and that these Ships be built in a manner best calculated for swift sailing, and of Timber and other Materials suitable for Ships of War of such a number of Guns and weight of Metal, and furnished with a Suitable number of Officers, Seamen and Mariners and that all kinds of necessary Arms, Ammunition and Provisions be furnished for such Ships.
      Resolved, That  with such as the Honble. House shall join, be a Committee to carry the foregoing Resolution into execution as soon as possible; and that a Sum of Money, for that purpose, not exceeding  be put into their Hands, they to be accountable to this Court for the expenditure of the Same.
      In Council Jany. 11th. 1776 Read and sent down,
      
       Perez Morton Dpy Secry
      
      
      In the House of Representatives Jan. 12th. 1776
      Read and ordered to be recommitted, and the Committee are directed to report an Estimate of the Expence of building and Furnishing the Vessels above proposed to be provided.
      Sent up for Concurrence,
      
       J Warren Spkr
      
      
      In Council Jany. 12th 1776 Read and concurred,
      
       Perez Morton Depy Secry
      
      
      In Council Jany 23d 1776
      Resolved that Thos. Cushing Esqr. be of the aforesaid Committee on the part of the Board in the room of Jno. Adams Esqr. who is absent. Sent down for Concurrence,
      
       Perez Morton Dpy Secry
      
      
      In the House of Representatives Jan. 24 1776
      Read and concurred. Sent up.
      
       J Warren Spkr
      
     